Citation Nr: 0005276	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  94-24 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to restoration of a total rating for compensation 
purposes based on individual unemployability.



REPRESENTATION

Appellant represented by:	Blinded Veterans Association



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from January 1953 to October 
1955.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 1994 RO rating decision that terminated the 
veteran's total rating for compensation purposes based on 
individual unemployability.



FINDINGS OF FACT

1.  Service connection is in effect for keratoconus of the 
eyes, rated 70 percent.

2.  The nonmedical evidence is clear and convincing and shows 
that the veteran is actually employable and has been 
following a substantially gainful occupation for many years.


CONCLUSION OF LAW

The criteria for restoration of a total rating for 
compensation purposes based on individual unemployability are 
not met.  38 C.F.R. §§ 3.340, 3.341, 3.343, 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual Background

The veteran had active service from January 1953 to October 
1955.

Service medical records show that the veteran underwent 
keratoplasty of the left eye in January 1955 and keratoplasty 
of the right eye in May 1955.  These records note that he had 
keratoconus of both eyes that existed prior to service and 
that was aggravated by active service.

A December 1955 RO rating decision granted service connection 
for keratoconus of the eyes, and assigned a 40 percent rating 
for this condition.  This evaluation was effective from 
November 1955.

A July 1968 RO rating decision increased the evaluation for 
the keratoconus of the eyes from 40 to 70 percent, effective 
from December 1967.

A private medical report dated in July 1990 shows that the 
veteran was employed as school principal and that he had 
uncontrolled hypertension that was being treated with various 
medications.  It was noted that he had been given a leave of 
absence and recommended to take less stressful employment.

On an application for increased compensation based on 
unemployability dated in November 1990, the veteran reported 
that he had last worked in June 1990 as a school principal.  
He reported that he had a college education.

A statement from the veteran's former employer dated in 
January 1991 reveals that the veteran last worked in June 
1990.  It was noted that he was on sick leave and that his 
last paycheck would be in January 1991.

The veteran underwent VA examinations in January 1991.  The 
reports of these examinations indicate that he was 
essentially blind in the right eye and had best corrected 
distant vision in the left eye of 20/30 with contact lenses 
and glasses.  The assessments on a report of eye examination 
were blind right eye secondary to opaque cornea and end-stage 
glaucoma; post-keratoplasty of the left eye with decreased 
vision secondary to transplant clouding; and minimal cataract 
of the left eye.

A March 1991 RO rating decision granted the veteran a total 
rating for compensation purposes based on unemployability due 
to his service-connected bilateral eye condition.  The total 
rating was effective from November 1990.

On correspondence dated in December 1992, the veteran 
reported that he continued to be incapable of engaging in 
full-time employment due to his bilateral eye condition and 
hypertension.  An income verification form showed income of 
$22,398.00 for 1991, and no income for 1992.  This form was 
completed and certified by the veteran's former employer in 
January 1993.

VA medical reports show that the veteran was treated and 
evaluated for eye problems from 1991 to 1999.  The more 
salient medical reports with regard to the issue of 
entitlement to restoration of a total rating for compensation 
purposes based on individual unemployability are discussed in 
the following paragraphs.

The veteran underwent a VA eye examination in May 1993.  The 
best correct visual acuity in the right eye was light 
perception no direction.  In the left eye with his contact 
with no glasses he was 20/50-2+2.  With his present glasses 
he was 20/20-1 J1 for reading.  The impressions were right 
eye blind secondary to optic nerve head, history of optic 
nerve head damage and corneal opacification; mild graft 
opacification, however, the anterior chamber was clear and 
there was no sign of any graft rejection; there was mild 
superficial punctate keratitis in the left eye, most likely 
secondary to his contact lens wear; and severe 
arteriosclerosis in the left eye.

On an employment questionnaire dated in May 1993, the veteran 
reported that he had been earning around $1100. per month 
since April 1993.  He reported that he could not work full-
time because of his eye condition and hypertension.

A December 1993 RO rating decision proposed terminating the 
veteran's total rating for compensation purposes based on 
individual unemployability because the evidence showed he was 
not unemployable due to his service-connected disability 
alone.

In a January 1994 letter, the RO notified the veteran of the 
December 1993 RO rating decision proposing to terminate his 
total rating for compensation purposes based on unemployment 
and the reason.  He was given 60 days to submit additional 
evidence.

A March 1994 RO rating decision terminated the veteran's 
total rating for compensation purposes based on 
unemployability because it was determined that he was not 
unemployable due to his service-connected eye disability 
alone.  The total rating was terminated on June 30, 1994.  
This rating decision shows that the bilateral eye condition 
is the veteran's only service-connected disability, and the 
evidence does not show that service connection has been 
granted for any other disability.  This rating decision shows 
that the veteran is entitled to special monthly compensation 
on account of loss of the use of one eye and that he is 
entitled to automobile and adaptive equipment.

On an employment questionnaire dated in May 1994, the veteran 
reported that he was earning around $1100. per month.

On an income verification form dated in October 1995, the 
veteran's employer reported that he was working full time.  
It was noted that the veteran's income in 1993 was 
$15,055.09, $16,158.34 in 1994, and $16,734.38 in 1995.

The veteran underwent a VA eye examination in December 1995.  
He only had light perception in the right eye.  On the left 
eye corrected at distance with contact lens only the visual 
acuity was 20/70+2, left eye corrected with contact lens and 
spectacles at far was 20/25-1, and at near J2.

At a VA eye examination in November 1997, it was noted that 
the veteran had had a penetrating keratoplasty in his left 
eye.  A penetrating keratoplasty in his right eye was 
reported as unsuccessful due to graft rejection.  It was also 
noted that he had had a prior right eye penetrating 
keratoplasty that rejected.  He had bare light perception in 
the right eye, no direction.  Visual acuity best corrected in 
the left eye was 20/25-1+1.  He was given a Humphrey visual 
field, primarily for comparison with a previous visual field 
that was reportedly normal.  There was some relative anterior 
field loss and some relative constriction, but it was 
actually better than his first visual field constriction.  
The impression was right eye blind.  It was noted that he had 
mild exotropia in the right eye and ptosis in both eyes, 
worse in the right.  The left eye had scarring of his cornea 
and superior corneal vascularization that seemed to be pretty 
stable.  He had pigmentary glaucoma, actually ocular 
hypertension that seemed to be stable.  On examination he 
also had full extraocular muscle movements.  The pupil on the 
right was reactive to light and accommodation.  


In January 1999, the veteran underwent a VA eye examination.  
He had light perception in the right eye.  In the left eye 
with contact, visual acuity was 20/40-1; over correction, 
20/25, Jaeger 2 minus in the left eye.  The impressions were 
blind right eye with almost complete ptosis, minimal ptosis 
of the left eye, and chronic open angle glaucoma of the left 
eye.  He was scheduled for a Goldman visual field examination 
that was performed in February 1999.  An addendum to the 
report of the January 1999 eye examination notes that the 
Goldmann field in the left eye showed nasal and superior 
constriction that could be secondary to his chronic open 
angle glaucoma of the left eye.


The medical evidence shows that the veteran has various non-
service-connected disabilities.  Private medical reports show 
that he underwent surgeries in 1994 and 1996 for non-service-
connected disabilities.

A September 1999 RO rating decision notes that the veteran's 
visual acuity of light perception in the right eye and 
corrected visual acuity of 20/25 and superior constriction of 
vision in the left eye with average constriction of 45 
degrees supported no more that a 50 percent evaluation for 
the bilateral eye condition.  The 70 percent evaluation was 
continued because it was protected.  


B.  Legal Analysis

The appellant's claim for restoration of a total rating for 
compensation purposes based on individual unemployability is 
well grounded, meaning it is plausible.  The Board finds that 
all relevant evidence has been obtained with regard to the 
claim and that no further assistance to the appellant is 
required to comply with VA's duty to assist him.  38 U.S.C.A. 
§ 5107(a) (West 1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

Total disability ratings, when warranted by the severity of 
the condition and not granted purely because of hospital, 
surgical or home treatment, or individual unemployability, 
will not be reduced, in the absence of clear error, without 
examination showing material improvement in physical or 
mental condition.  Examination reports showing material 
improvement must be evaluated in conjunction with all the 
facts of record, and consideration must be given particularly 
to whether the veteran attained improvement under the 
ordinary conditions of life, i.e., while working or actively 
seeking work or whether the symptoms have been brought under 
control by prolonged rest, or generally, by following a 
regimen that precludes work, and, if the latter, reduction of 
total disability ratings will not be considered pending 
reexamination after a period of employment (3 to 6 months).  
38 C.F.R. § 3.343(a) (1999).

In reducing a rating of 100 percent service-connected 
disability based on individual unemployability, caution must 
be exercised in such a determination that actual 
employability is established by clear and convincing 
evidence.  38 C.F.R. § 3.343(c) (1999).


Rating agencies will handle cases affected by change of 
medical findings or diagnosis, so as to produce the greatest 
degree of stability of disability evaluations consistent with 
the laws and VA regulations governing disability compensation 
and pension.  It is essential that the entire record of 
examinations and the medical-industrial history be reviewed 
to ascertain whether the recent examination is full and 
complete, including all special examinations indicated as a 
result of general examination and the entire case history.  
Examinations less full and complete than those on which 
payments were authorized or continued will not be used as a 
basis of reduction.  Ratings on account of diseases subject 
to temporary or episodic improvement, e.g., manic depressive 
or other psychotic reaction, epilepsy, psychoneurotic 
reaction, arteriosclerotic heart disease, bronchial asthma, 
gastric or duodenal ulcer, many skin diseases, etc. will not 
be reduced on any one examination, except in those instances 
where all the evidence of record clearly warrants the 
conclusion that sustained improvement has been demonstrated.  
Moreover, though material improvement in the physical or 
mental condition is clearly reflected, the rating agency will 
consider whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life.  38 C.F.R. § 3.344(a) (1999).

If doubt remains, after according due consideration to all 
the evidence developed by the several items discussed in 
paragraph (a) of this section, the rating agency will 
continue the rating in effect, citing the former diagnosis 
with the new diagnosis in parentheses, and following the 
appropriate code there will be added the reference "Rating 
continued pending reexamination.........months from this date, 
§ 3.344."  The rating agency will determine on the basis of 
the facts in each individual case whether 18, 24 or 30 months 
will be allowed to elapse before the reexamination will be 
made.  38 C.F.R. § 3.344(b) (1999).

The provisions of 38 C.F.R. § 3.344(a) and (b) are applicable 
in rating reductions for disabilities that have 
"stabilized" over a 5 year period or more.  In such cases, 
the evidence of record at the time of the reduction decision 
must demonstrate a sustained and material improvement based 
on the entire record of pertinent medical evidence.  Lehman 
v. Derwinski, 1 Vet. App. 339 (1991).  Moreover, if the 
evidence of record casts a doubtful shadow upon a reduction 
in the rating decision, then the proposed reduction will be 
suspended for one to two years until a reexamination is 
performed; the RO will re-interpret the record in light of 
the veteran's entire medical history, with emphasis upon the 
most recent history.  


Generally, the best distant vision obtainable after best 
correction by glasses will be the basis of a rating for 
vision impairment.  38 C.F.R. § 4.75.  

Blindness in one eye (having only light perception) warrants 
a 100 percent evaluation, in addition to special monthly 
compensation, when corrected visual acuity in the other eye 
is 5/200 (1.5/60).  Blindness in one eye warrants a 
70 percent evaluation, in addition to special monthly 
compensation, when corrected visual acuity in the other eye 
is 20/200 (6/60).  An 80 percent evaluation requires 
corrected visual acuity in the other eye of 15/200 (4.5/60).  
A 90 percent evaluation requires corrected visual acuity in 
the other eye of 10/200 (3/60).  38 C.F.R. § 4.84a, Codes 
6067 and 6068.

Blindness in one eye (having only light perception) warrants 
a 40 percent evaluation, in addition to special monthly 
compensation when corrected visual acuity in the other eye is 
20/50 (6/15).  A 50 percent evaluation requires corrected 
visual acuity in the other eye of 20/70 (6/21).  A 60 percent 
evaluation requires corrected visual acuity in the other eye 
of 20/100 (6/30).  38 C.F.R. § 4.84a, Code 6069.

A 10 percent evaluation is warranted for unilateral 
concentric contraction of the visual field to 60 to 30 
degrees, but not to 15 degrees, or for unilateral loss of 
either the nasal or temporal half of the visual field.  A 
20 percent evaluation requires unilateral concentric 
contraction to 15 degrees, but not to 5 degrees, or 
unilateral loss of the nasal half of the visual field may be 
evaluated as the equivalent of corrected visual acuity of 
20/50 (6/15); contraction to 45 degrees, but not to 30 
degrees, or unilateral loss of the temporal half of the 
visual field may be evaluated as the equivalent of corrected 
visual acuity of 20/70 (6/21); contraction to 30 degrees, but 
not to 15 degrees, may be evaluated as the equivalent of 
corrected visual acuity of 20/100 (6/30); and contraction to 
15 degrees, may be evaluated as the equivalent of corrected 
visual acuity of 20/100 (6/30); and contraction to 15 
degrees, but not to 5 degrees, may be evaluated as the 
equivalent of corrected visual acuity of 20/200 (6/60).  
These alternative ratings are to be employed when there is a 
ratable defect of visual acuity or a different impairment of 
the visual field in the other eye.  38 C.F.R. § 4.84a, Code 
6080.

A total disability rating (100 percent) for compensation may 
also be assigned where the schedular rating is less than 
total, when it is found that the disabled person is unable to 
secure or follow a substantially gainful occupation without 
regard to advancing age as a result of a single service-
connected disability ratable at 60 percent or more, or as a 
result of two or more disabilities, provided at least one 
disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combine rating to 70 percent or more.  This includes 
consideration of such factors as the extent of the service-
connected disabilities, and employment and educational 
background.  38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (1997).


The evidence shows that the veteran has one service connected 
disability, a bilateral eye condition, rated 70 percent.  The 
evidence shows that he has only light perception in the right 
eye and that the best corrected distant visual acuity in the 
left eye is 20/25.  These findings support no more than a 
30 percent evaluation for the bilateral eye disorder under 
diagnostic code 6074.  The veteran also has visual field loss 
in the left eye due to glaucoma, that is not disassociated 
from the service-connected left eye disability, that the RO 
has considered to be an average constriction of 45 degrees 
that when combined with the light perception of the right eye 
supports a 50 percent rating under diagnostic code 6069.  
While the evidence is not clear as to the exact average 
visual field constriction of the left eye, the VA reports of 
his eye examinations in 1997 and 1999 do reveal that it 
certainly is no worse than 15 degrees, and this degree of 
constriction when combined with the light perception of the 
right eye supports no more than a 70 percent rating for the 
bilateral eye condition under diagnostic code 6068.  Since 
the veteran's bilateral eye condition is already rated as 
70 percent disabling, and the medical evidence does not 
indicate entitlement to a rating in excess of 70 percent for 
the bilateral eye disorder, there is no need to determine the 
exact visual field constriction of the left eye.  The 
70 percent rating for the bilateral eye condition has been in 
effect for more than 20 years and is protected from 
reduction.  38 U.S.C.A. § 110  (West 1991).

The veteran's one 70 percent rating for the service-connected 
bilateral eye condition makes him eligible for a total 
compensation rating based on individual unemployability.  
38 C.F.R. § 4.16(a).

The nonmedical evidence in this case shows that the veteran 
has been gainfully employed since 1991 making more than the 
weighted average poverty threshold established at $8316.00 
for one person in 1998, effective September 30, 1999.  64 
Fed. Reg. 68413 (Dec. 7, 1999).  The provisions of 38 C.F.R. 
§ 4.16(a) use the poverty threshold as a standard in defining 
marginal employment when considering total disability ratings 
for compensation based on unemployability.  The non-medical 
evidence indicates that the veteran's annual incomes exceed 
this amount and that he has been gainfully employed as a 
court officer, as he alleges, since 1991.  Since the 
nonmedical evidence shows that he has been gainfully employed 
and earning a substantial income for years, the termination 
of his total rating for compensation purposes was correct and 
satisfies the procedural protection provisions of 38 C.F.R. 
§ 3.343(c).  Faust v. West, No. 98-100 (U.S. Vet. App. Feb. 
15, 2000).

The veteran's total rating for compensation purposes had been 
based on his individual unemployability due to his bilateral 
eye condition, and not due to the severity of this condition 
as it had been rated 70 percent disabling for many years.  
Under the circumstances, the procedural protections for total 
ratings in 38 C.F.R. §§ 3.343(a) and 3.344 are not for 
application in this case.

The preponderance of the evidence is against the claim for 
restoration of a total rating for compensation purposes based 
on individual unemployability, and the claim is denied.



ORDER

Restoration of a total rating for compensation purposes based 
on individual unemployability is denied




		
	J. E. Day
	Member, Board of Veterans' Appeals



 

